Case: 15-30234        Document: 00513479491           Page: 1      Date Filed: 04/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                United States Court of Appeals

                                         No. 15-30234
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                                   April 25, 2016

UNITED STATES OF AMERICA,                                                         Lyle W. Cayce
                                                                                       Clerk
                Plaintiff - Appellee

v.

MICHAEL CAULFIELD, also known as Big Mike,

                Defendant - Appellant




                    Appeals from the United States District Court
                        for the Eastern District of Louisiana
                               USDC No. 2:00-CR-253


Before DENNIS, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       In response to Caulfield’s petition for panel rehearing, we hereby
withdraw the previous opinion 1 and substitute the following; otherwise, the
petition for rehearing is DENIED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1  United States v. Caulfield, No. 15-30234, 2016 WL 1253749 (5th Cir. Mar. 30, 2016).
After filing the previous opinion, a petition for rehearing brought to our attention that the
record on appeal was missing documents that were file-stamped as received by the district
court. This clerical error in the district court led to misstatements of fact in the prior opinion.
     Case: 15-30234       Document: 00513479491         Page: 2     Date Filed: 04/25/2016


                                       No. 15-30234

       Appellant Michael Caulfield challenges the district court’s order
declining to further reduce his sentence under 18 U.S.C. § 3582(c)(2). Caulfield
argues that the district court erred by failing to consider the relevant 18 U.S.C.
§ 3553(a) factors in determining that a further sentence reduction was
unwarranted. We AFFIRM.
                                              I.
       Caulfield was initially sentenced to 275 months of imprisonment for
crimes related to a cocaine distribution conspiracy. The district court granted
Caulfield’s first motion to reduce his sentence pursuant to § 3582(c)(2) and
Amendment 706 to the United States Sentencing Guidelines, 2 which resulted
in a reduction of Caulfield’s sentence from 275 months to 250 months—fifteen
months above the amended Guidelines range of 188 to 235 months. In that
order, the district court explained that “[t]o the extent . . . this reduced sentence
of 250 months . . . is above the amended guideline range, the Court finds that
it is a fair reduction based on the facts of this particular case and the
Defendant’s criminal history” and noted that it had “considered all relevant
factors, including the nature of the offense and Defendant’s prior history.”
Thereafter, Caulfield filed a motion for reconsideration. The district court
granted the motion and further reduced Caulfield’s sentence from 250 months
to 235 months. In that order, the district court stated: “In granting this
reduction, the Court has considered all of the 18 U.S.C. § 3553(a) factors as
required by § 1B1.10 of the United States Sentencing Guidelines and has also




       2 Amendment 706 to the United States Sentencing Guidelines, made retroactive,
“amended the guidelines applicable to cocaine base (i.e., crack cocaine) offenses by raising
the quantity required to trigger each base offense level, effectively lowering each respective
sentencing range” under U.S.S.G. § 2D1.1. United States v. Caulfield, 634 F.3d 281, 283 (5th
Cir. 2011).

                                              2
     Case: 15-30234       Document: 00513479491         Page: 3     Date Filed: 04/25/2016


                                       No. 15-30234

taken into account Defendant’s efforts at post-sentencing rehabilitation, which
have now been brought to the Court’s attention . . . .”
       Following the implementation of Amendment 750, 3 which further
reduced Caulfield’s Guidelines range, Caulfield filed his second motion to
reduce his sentence. The district court declined to reduce Caulfield’s sentence
any further, finding that “[t]he current sentence [of 235 months] is fair and
reasonable” and noting that Caulfield had “benefitted from a prior reduction.”
Caulfield then filed a motion for reconsideration that thoroughly analyzed the
§ 3553(a) factors, as did the government’s opposition. The district court denied
the motion for reconsideration, Caulfield appealed, and we affirmed.                     See
United States v. Caulfield, 536 F. App’x 509 (5th Cir. July 22, 2013).
       Most recently, after the implementation of Amendment 782, 4 the district
court received an Amendment 782 Eligibility Information Sheet from the
Retroactivity Screening Committee for Amendment 782 5 stating that while
Caulfield was eligible for a sentence reduction under Amendment 782, the


       3 Amendment 750 to the Guidelines “altered the base offense levels for cocaine base
in the drug quantity tables of § 2D1.1.(c) and retroactively lowered the sentencing guideline
ranges” for those offenses. United States v. Watkins, 510 F. App’x 325, 326 (5th Cir. Jan. 31,
2013).
       4 Amendment 782 to the Guidelines lowered the offense levels in § 2D1.1 for many

drug trafficking offenses and became retroactively applicable on November 1, 2015. See
United States v. Jones, No. 15-10691, 2016 WL 556533, at *1 (5th Cir. Feb. 11, 2016); United
States v. Garza, 623 F. App’x 211, 212 (5th Cir. Nov. 18, 2015).
       5 Eastern District of Louisiana Chief Judge Sarah S. Vance formed a Retroactivity
Screening Committee for Amendment 782 consisting of the Chief Probation Officer for the
Eastern District of Louisiana, the United States Attorney for the Eastern District of
Louisiana, and the Federal Public Defender for the Eastern District of Louisiana. Order, In
re Retroactive Application of United States Sentencing Guideline Amendment 782 (E.D. La.
Nov. 6, 2014). The committee was ordered to screen all cases of defendants identified by the
United States Administrative Office for the United States Courts and the United States
Sentencing Commissions as potentially eligible for a sentence reduction pursuant to §
3582(c)(2) and Amendment 782. Id. After meeting and reviewing the cases of those
defendants potentially eligible for sentence reductions under Amendment 782, the committee
forwards the Amendment 782 Eligibility Information Sheet and any other pertinent
documents to the district court judge assigned to the defendant’s case. Id.

                                              3
    Case: 15-30234     Document: 00513479491      Page: 4   Date Filed: 04/25/2016


                                  No. 15-30234

government contested the reduction.           The Eligibility Information Sheet
requested a written response from the parties.          The government filed a
response, which stated that the court must consider the applicable § 3553(a)
factors and that, under the circumstances, a further sentence reduction was
unwarranted. Caulfield filed a response arguing that a sentence reduction was
warranted under § 3553(a) because Caulfield had been “appropriately
punished and deterred from further criminal behavior,” was not a risk to public
safety, and had been “fully rehabilitated,” as he had “not had a single prison
infraction of any kind in nearly eight years.” The district court on its own
motion declined to further reduce Caulfield’s sentence, stating that Caulfield’s
“current sentence [was] fair and reasonable under the circumstances” and
noting that Caulfield had “benefitted from a prior reduction.” See 18 U.S.C.
§3582(c)(2). The order also provided that the district court had “tak[en] into
account the policy statement set forth at U.S.S.G. § 1B1.10 and the sentencing
factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable.”
Caulfield now appeals, arguing that the district court erred by failing to
consider the relevant § 3553(a) factors.
                                        II.
      We review a district court’s decision whether to reduce a sentence
pursuant to 18 U.S.C. § 3582(c)(2) for abuse of discretion, which occurs if the
district court bases its decision on an error of law or a clearly erroneous
assessment of the evidence. United States v. Henderson, 636 F.3d 713, 717
(5th Cir. 2011).     When determining whether a sentence reduction under
§ 3582(c)(2) is warranted, the district court “shall consider the factors set forth
in 18 U.S.C. § 3553(a).” United States v. Evans, 587 F.3d 667, 673 (5th Cir.
2009).




                                        4
    Case: 15-30234    Document: 00513479491     Page: 5   Date Filed: 04/25/2016


                                 No. 15-30234

      Here, the district court’s order itself stated that the district court had
“tak[en] into account the policy statement set forth at USSG § 1B1.10 and the
sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are
applicable.” The record reflects that, at the time the district court made its
decision in this case, it had before it information directly relevant to the
§ 3553(a) factors from which we can infer that its consideration of the factors
was more than a formality: a Screening Committee Sentencing Packet, which
contained Caulfield’s initial judgment and probation/commitment order; the
sentencing judge’s statement of reasons for imposing Caulfield’s original
sentence; Caulfield’s prison disciplinary record; and Caulfield’s presentence
investigation report with his objections to the report. The government’s letter
brief expressly stated the district court should consider the § 3553(a) factors
and that, under the circumstances of this particular case, a further sentence
reduction was not appropriate. Caulfield’s response also expressly mentioned
the “requirements” of § 3553(a) and discussed information directly relevant to
those factors, arguing that because Caulfield was not a risk to public safety
and had made “great strides toward becoming a positive member of his
community,” a 24-month reduction would be “sufficient to provide punishment
and promote respect for the law.”     The Eligibility Information Sheet also
provided the district court with information relevant to the § 3553(a) factors,
including various sentencing options and Caulfield’s post-conviction behavior.
Accordingly, we conclude that the district court considered the § 3553(a)
factors. See Henderson, 636 F.3d at 718; United States v. Curtis, No. 15-50601,
2016 WL 573639, at *1 (5th Cir. Feb. 12, 2016). We therefore AFFIRM.




                                       5